Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed fails to provide an adequate description of the following to enable a proper search and application of the prior art; “hydraulic and electrical couplings are provided, configured to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. the limitation “hydraulic and electrical couplings, configured to cooperate with rotatable coupling to establish hydraulic and electrical connections “between” the motor, pumps and fluid tanks “and” the self-propelled aerial platform”, as set forth in claim 8, is unclear as the motor, pumps and fluid tanks are part of the  self-propelled aerial platform.
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   
      Claims 8-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (6,378,653) in view of Japanese Pat. JP 6181398) (herein after referred to as JP’398), Marti (EP. 2,990,371), Kishi (5,249,642), Grove (3,856,108) and Holmes (4,762,199).
      Takahashi shows, also note drawing below);
8.  A self-propelled aerial platform (10) comprising:
      a mobile wheeled chassis (11) or truck,
      a base (at 13) or turret coupled to the mobile wheeled chassis or truck,
      an operating arm (15) supported by the base or turret, (a counterweight ?) coupled to the base or turret; and 
     a work platform (19) coupled to the operating arm, wherein:
      the base or turret is configured to rotate with respect to the mobile wheeled chassis or truck,

     at least one motor (61), pump (62a), and fluid tank is provided (as is conventional;
     the pump comprise a first hydraulic pump for controlling movements of the self-propelled aerial platform, and a second hydraulic means (51-52) for moving said work platform,
        said first hydraulic pump is supported by the mobile wheeled chassis, see paragraph (9) below;
(9)   A hydraulic transmission 62 is provided inside the chassis 11 and comprises a hydraulic pump 62a driven by an engine 61, and a hydraulic motor 62b that outputs a rotational force upon receiving the fluid discharged from this hydraulic pump 62a via a travel drive valve 62c.
    Takahashi is silent if his object attached to and below (13), in Fig. 1, is a counterweight.


    PNG
    media_image1.png
    654
    814
    media_image1.png
    Greyscale

          The claimed difference being the at least one motor is configured to operate both the first hydraulic pump and a second hydraulic pump for moving said work platform; the counterweight, and the motor and the first and second hydraulic pumps, and tanks are supported by the chassis and located between front and rear wheels, said at least one motor and said first and second hydraulic pumps are arranged on one side of a central longitudinal plane of said mobile wheeled chassis, and said fluid tanks are located on an opposite side of the central longitudinal plane of said mobile wheeled chassis and hydraulic and electrical 
      JP’398) shows a counterweight (9) that is shaped and positioned such that at least a portion of the counterweight is located beneath a rotatable coupling and in proximity to a rear wheel (2a).
      Marti shows one motor (15) configured to operate both a first hydraulic pump (10) for controlling movements of a self-propelled aerial platform and a second hydraulic pump (11) for moving a work platform.
      Kishi teaches a drive system comprising an engine (190), pump (191) and tank (192) supported by a mobile chassis (101) and below (at 104) a top surface of the chassis and located between front and rear wheels (102, 103).
     Grove teaches at least one motor (41) and the hydraulic pump (42) are arranged on one side of a central longitudinal plane of a mobile wheeled chassis, and fluid tanks (46, 48) are located on an opposite side of the central longitudinal plane of the mobile wheeled chassis.
       Holmes , as best understood, shows hydraulic and electrical couplings (at 52 and 47) respectively, configured to cooperate with rotatable coupling (42) to establish hydraulic and electrical connections between the motor, pump (41) and fluid tanks and the self-propelled aerial platform.

     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to comprise a counterweight, as taught by JP ‘398, to enhance stability of is aerial platform, and to comprise a second pump with a motor configured to operate his first and the second pumps, as taught by Marti, to facilitate controlling movement of the self-propelled aerial platform and the work platform, and to further comprise a tank for each of the pumps and for  drive system (which includes the drive motor) to be mounted on his chassis below a top surface of his chassis and between his front and rear wheels, as taught by Kishi, for supplying fluid for the hydraulic pumps; and to lower the center of gravity of his aerial platform, and to further arrange least one motor and the hydraulic pumps on one side of a central longitudinal plane of the mobile wheeled chassis, and to locate fluid tanks on an opposite side of the central longitudinal plane of the mobile wheeled chassis, as taught by Grove, to facilitate the balancing of his self-propelled aerial platform and to further have provided Takahashi with hydraulic and electrical couplings, as taught by Holmes, since it would have provided the predictable results of establishing hydraulic and electrical connections between his rotatable coupling and motor means, pumps and tanks to operate for e.g. his hydraulic cylinders (16; 17) and his electric oscillation motor (120).
     With respect to the motor rotation axis being transverse to a longitudinal axis of the mobile wheeled chassis, as set forth in claim 9, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected orientation of the rotation axis was one of a finite number of available orientation.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.

     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted conventional hydrostatic pumps for the hydraulic pumps of Takahashi, by the substituted use of one known equivalent element for another for its known advantages.
      With respect to the pumps being situated in axis, at the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected placement of the pumps was one of a finite number of available placement.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense at the time the invention was made.
s 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (6,378,653) in view of Japanese Pat. JP 6181398) (herein after referred to as JP’398), Marti (EP. 2,990,371), Kishi (5,249,642), (Grove (3,856,108) and Holmes (4,762,199), as applied to claim 8 above, and further n view of Japanese Pat. JP 6181398) (herein after referred to as JP’398).
JP.’398 further teaches the hydraulic motor is configured to operate the front wheels.
           All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi for the drive transmission to drive his front wheels, as taught by JP.’398, to enable driving by the front wheels being driven wheels.
       With respect to claim 12, that the hydraulic transmission is a hydrostatic motor, the examiner TAKES OFFICIAL NOTICE that the use hydrostatic motor in a hydraulic system as a transmission is conventional.

Applicant’s arguments with respect to claim(s) 8-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634